CAMPBELL, J.
(dissenting). The plaintiff pleaded that her decedent left Liberty bonds in the bank at Winner for safe-keeping, and that the bank converted the same. On the trial, however, it developed that plaintiff’s claim was not, in fact, based on the conversion of bonds left for safe-keeping, but was actually based on an uncompleted transaction with the decedent; namely, that he gave the bank his subscription for $5.00 worth of Liberty bonds and completed the payments therefor, and that the bank failed to deliver the bonds to him. Plaintiff herself called the cashier, Mengel, as a witness with reference to this uncompleted transaction with the decedent, and, under the circumstances of this case, I think he had a right to testify that he did, in fact, deliver these bonds, according to the subscription of the decedent, and explain why he did not take a written receipt in the customary manner. He offered to do this, and I think it was error to reject that offer of proof. It is my opinion, therefore, that the judgment and order appealed from should be reversed.